Citation Nr: 0504218	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-08 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than March 17, 
1992, for a 100 percent evaluation for lung cancer, right 
lung pneumonectomy.

2.  Entitlement to an effective date earlier than March 17, 
1992, for special monthly compensation based on the criteria 
of 38 C.F.R. § 3.350(i) being met.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Reno, Nevada.  In March 2004 the veteran testified 
at a hearing held in Las Vegas, Nevada, before the 
undersigned Veterans Law Judge.

In a statement dated in January 2004, the representative 
raised the issues of service connection or compensation 
pursuant to 38 U.S.C.A. § 1151 for the following 
disabilities: cataracts, claimed as secondary to taking 
medication for his service-connected disabilities; cervical 
and lumbar scoliosis with resultant herniated nucleus 
pulposus, sciatica and neurological problems, claimed as 
secondary to the spinal cystectomy; tendonitis of the left 
shoulder, claimed as secondary to surgery; bilateral shoulder 
problems, claimed as secondary to rotator cuff surgery; 
herpes zoster, claimed as secondary to treatment for service-
connected disabilities; and breathing and swallowing 
problems, claimed as secondary to cervical scoliosis.  In a 
February 2004 letter, the RO indicated that accepting the 
veteran's December 2001 motion for reconsideration with a 
December 2000 Board decision as a notice of disagreement with 
the effective date of the assignment of a 100 percent 
evaluation for post-traumatic stress disorder (PTSD) was in 
error and that his motion should have been accepted as a new 
claim.  Therefore, that issue is not before the Board.  As 
special monthly compensation was granted effective March 17, 
1992, and service connection for PTSD was granted effective 
even earlier, July 18, 1991, the new claim of an earlier 
effective date for the grant of service connection for PTSD 
and the assignment of a 100 percent evaluation for the 
disorder is not inextricably intertwined with the claim of 
earlier effective date for special monthly compensation.  
These matters are referred to the RO.


FINDINGS OF FACT

1.  The veteran was hospitalized at a VA medical center from 
March 17, 1992, to March 30, 1992, for squamous cell 
carcinoma.

2.  On July 21, 1992, VA received the veteran's claim for 
service connection for a disability secondary to dioxin 
exposure.

3.  On June 9, 1994, the regulation recognizing lung cancer 
as a presumptive Agent Orange disorder became effective.

4.  Prior to March 17, 1992, the veteran did not met the 
schedular criteria for special monthly compensation under 
38 C.F.R. § 3.350(i)(1) and was not permanently housebound by 
reason of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The legal criteria have not been met for an effective 
date prior to March 17, 1992, for a 100 percent evaluation 
for lung cancer, right lung pneumonectomy.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.816 (2004).

2.  The legal criteria have not been met for an effective 
date prior to March 17, 1992, for special monthly 
compensation based on the criteria of 38 C.F.R. § 3.350(i) 
being met.  38 U.S.C.A. §§ 1114(s), 5110 (West 2002); 
38 C.F.R. §§ 3.400, 3.401, 3.350(i) (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)2).  In this case, there 
is no issue as to providing an appropriate application form 
or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, the veteran challenged the 
effective dates of the 100 percent evaluation for lung cancer 
and the date of entitlement to special monthly compensation 
under 38 C.F.R. § 3.350(i) in his notice of disagreement to 
the June 2002 rating decision granting that evaluation for 
lung cancer and an earlier effective date for special monthly 
compensation.  If, in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) 
notice, VA received a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003 (Dec. 
22, 2003).

The Board finds that the requirements of section 7105(d) have 
been met, as a statement of the cases pertaining to the 
issues of the effective dates were sent to the veteran after 
the receipt of his notice of disagreement.

As for providing section 5103(a) notice, only after the June 
2002 rating decision was promulgated did the agency of 
original jurisdiction (AOJ), in January 2004 provide explicit 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran, 
and what information and evidence will be obtained by VA.

The AOJ provided the veteran the June 2002 rating decision 
and statement of the cases (SOCs) in January and March 2003 
that included a summary of the evidence, the applicable law 
and regulations and a discussion of the facts of the case.  
These gave notice as to the evidence generally needed to 
substantiate his claims.  The AOJ wrote to the veteran in 
January 2004 regarding the notification of the passage of the 
VCAA and the obligations of VA with respect to the duty to 
assist and duty to notify regarding the information and 
evidence necessary to substantiate his claims.  Specifically, 
the veteran was notified that VA has a duty to assist him in 
obtaining evidence necessary to substantiate his claims.  The 
veteran was notified that he should identify relevant 
evidence and that VA would request identified relevant 
evidence.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in January 2004 was 
not given prior to the first AOJ adjudication of the claims, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Proper process has been provided.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claims in the possession of the Federal 
government -VA medical records - have been obtained.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).   The 
veteran has not identified any private treatment for his 
service-connected disabilities for the period prior to March 
17, 1992.  The veteran had a VA psychiatric examination prior 
to March 17, 1992.  38 C.F.R. § 3.159(c)(4).  In addition, 
the June 2002 rating decision, the January and March 2003 
SOCs, and the January 2004 VCAA letter informed the veteran 
of the evidence in the possession of VA.  As it appears that 
VA has obtained all pertinent evidence, there is no duty to 
notify the veteran of an inability to obtain identified 
records.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 
3.159(e).

In the January 2004 VCAA letter, the AOJ informed the veteran 
that he may submit any evidence regarding his claims.  In a 
March 2004 letter, the AOJ told the veteran to submit any 
additional evidence concerning his claims to the Board.  In 
other words, the veteran was in essence told to submit any 
evidence in his possession that pertains to the claims.  
Therefore, any lack of an explicit request to submit any 
evidence in the veteran's possession is a harmless error.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

By the March 2004 letter, VA informed the veteran that his 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claims.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual Background

The veteran was afforded a VA psychiatric examination in 
September 1991.  The diagnosis was moderate post-traumatic 
stress disorder (PTSD).  He was considered competent.

VA medical records show that in February 1992 the veteran 
complained of a cough.  Chest X-rays revealed an interstitial 
infiltrate in the right lower lung.  A computed tomography 
(CT) scan of the chest was ordered.  A CT scan done in late 
February 1992 showed a possible adenopathy.  The veteran was 
hospitalized from March 12, 1992, to March 13, 1992, to rule 
out lung cancer.  During that hospitalization, he underwent a 
bronchoscopy.  The veteran was again hospitalized from March 
17, 1992, to March 30, 1992.  Operations included a right 
pneumonectomy.  The discharge diagnosis was squamous cell 
carcinoma of the right lung.

In a statement received on July 21, 1992, the veteran 
requested service connection for a disability of exposure to 
dioxin in service.

At a June 24, 1993, hearing held in Las Vegas, Nevada, before 
another member of the Board on a different issue, the veteran 
indicated that his lung cancer might have been related to 
exposure to dioxin.

In a statement received on January 28, 1994, the veteran 
specifically indicated that he was seeking service connection 
for a respiratory cancer.

In a September 1994 rating decision, the RO granted service 
connection for lung cancer effective June 6, 1994, and 
assigned a 60 percent evaluation effective that same date.

In a June 1997 rating decision, the RO granted service 
connection for PTSD effective July 18, 1991.

In a December 2000 decision, the Board granted a 100 percent 
evaluation for PTSD for the period from July 18, 1991, to 
March 26, 1997.  In a January 2001 rating decision, the RO 
granted special monthly compensation under 38 C.F.R. 
§ 3.350(i) effective June 9, 1994, on the account on PTSD 
being rated as 100 percent disabling and an additional 
service-connected disability of residuals of lung cancer 
being independently rated as 60 percent or more disabling.

In the June 2002 rating decision, the RO granted an earlier 
effective date of March 17, 1992, for the grant of service 
connection for lung cancer; assigned a 100 percent disability 
rating for lung cancer from March 17, 1992, to August 31, 
1992; assigned a 60 percent disability rating from September 
1, 1992, to June 8, 1994; and granted an earlier effective 
date of March 17, 1992, for special monthly compensation 
under 38 C.F.R. § 3.350(i) on the basis of housebound 
criteria being met.  His other service-connected disabilities 
were the following: tinnitus, rated as 10 percent disabling 
from July 18, 1991; acne vulgaris with cysts and scarring, 
rated as 10 percent disabling from July 18, 1991; residual 
scars from a spinal cystectomy, rated as 10 percent disabling 
from July 18, 1991; and bilateral hearing loss, rated as zero 
percent disabling from July 18, 1991.
 
At the March 2004 hearing, the veteran testified that he is 
entitled to an earlier effective date for the 100 percent 
evaluation for lung cancer because he had lung cancer prior 
to March 17, 1992, especially since it was related to 
exposure to Agent Orange in service.  He also stated that he 
lived alone.  He added that he cannot cook, clean, make his 
bed, or stand in the shower.  He indicated that he had to 
take baths and had difficulty doing his laundry.
 
III.  Earlier Effective Date

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1).

On June 9, 1994, the regulation recognizing lung cancer as a 
presumptive Agent Orange disorder became effective.  59 Fed. 
Reg. 29,723 (June 9, 1994) (codified at 38 C.F.R. 
§ 3.309(e)).  38 U.S.C.A. § 1116 was amended effective 
November 2, 1994, to recognize lung cancer as a presumptive 
Agent Orange disorder.  P.L. 103-446, § 505, November 2, 
1994, 108 Stat. 4664 (codified at 38 U.S.C.A. § 1116(a)(2)).

38 C.F.R. § 3.816 states the effective-date rules required by 
orders of a United States district court in the class-action 
case of Nehmer v. United States Department of Veterans 
Affairs, No. CV-96-6160 TEH (N.D. Cal.).  38 C.F.R. 
§ 3.816(a).  A Nehmer class member means  a Vietnam veteran 
who has a covered herbicide disease.  Respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea) is a 
covered herbicide disease.  38 C.F.R. § 3.816(b).  If the 
class member's claim for disability compensation for the 
covered herbicide disease was either pending before VA on May 
3, 1989, or was received by VA between that date and the 
effective date of the statute or regulation establishing a 
presumption of service connection for the covered disease, 
the effective date of the award will be the later of the date 
such claim was received by VA or the date the disability 
arose, except as otherwise provided in 38 C.F.R. 
§ 3.816(c)(3).  38 C.F.R. § 3.816(c)(2).  A claim will be 
considered a claim for compensation for a particular covered 
herbicide disease if: (i) the claimant's application and 
other supporting statements and submissions may reasonably be 
viewed, under the standards ordinarily governing compensation 
claims, as indicating an intent to apply for compensation for 
the covered herbicide disease; or (ii) VA issued a decision 
on the claim, between May 3, 1989, and the effective date of 
the statute or regulation establishing a presumption of 
service connection for the covered disease, in which VA 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  38 C.F.R. § 3.816(c)(2).  If 
the class member's claim was received within one year from 
the date of the class member's separation from service, the 
effective date of the award shall be the day following the 
date of the class member's separation from active service.  
38 C.F.R. § 3.816(c)(3).   If the requirements of 38 C.F.R. 
§ 3.816(c)(2) are not met, the effective date of the award 
will be determined in accordance with 38 C.F.R. §§ 3.114 and 
3.400.

Claim-application means a formal informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).  Date of receipt means the date on a claim, 
information, or evidence was received by VA.  38 C.F.R. 
§ 3.1(r).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or someone acting as next friend of the 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the  claimant, it will considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law or VA issue, if the report 
relates to a disability which may establish entitlement.  
38 C.F.R. § 3.157(a).  Once a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
a report of examination or hospitalization by VA will be 
accepted as an informal claim for increased benefits or an 
informal claim to reopen.  38 C.F.R. § 3.157(b).  The date of 
outpatient or hospitalization or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  38 C.F.R. § 3.157(b)(1).  However, 
according to the United States Court of Appeals for Veterans 
Claims (Court), 38 C.F.R. § 3.157 only applies to a defined 
group of claims, i.e., as to disability compensation, those 
claims for an increase of a service-connected rating where 
service connection has already been established.  See Sears 
v. Principi, 16 Vet. App. 244 (2002).  Sears appears to 
eliminate the term or a claim specifying the benefit is 
within one year from the date of such examination, treatment 
or hospital admission.

Special monthly compensation is payable where the veteran has 
a single service-connected disability rated as 100 percent 
and (1) has additional service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a direct result of service-connected disabilities to his 
or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2004).

Except as provided in 38 C.F.R. § 3.400(o)(2), the effective 
date for housebound benefits is the date of receipt of claim 
or date entitlement arose, whichever is later.  However, when 
an award of pension or compensation based on an original or 
reopened claim is effective for a period prior to the date of 
receipt of the claim, any additional pension or compensation 
payable by reason of need for aid and attendance or 
housebound status shall also be awarded for any part of the 
award's retroactive period for which entitlement to the 
additional benefit is established.  38 C.F.R. § 3.401(a).  

38 C.F.R. § 3.400(o)(2) provides that the effective date for 
an increase in disability compensation is the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the date of receipt of the 
claim.

IV.  Analysis

A.  Lung Cancer

Since the effective date for the 100 percent evaluation for 
lung cancer is March 17, 1992, the same date of the grant of 
service connection, the veteran can only get an earlier 
effective date for the 100 percent evaluation if an earlier 
effective date for the grant of service connection is 
warranted.  The RO granted an effective date of March 17, 
1992, apparently on the basis that the veteran began a VA 
hospitalization on that date.  The RO received a written 
communication from the veteran on July 21, 1992, that 
requested a determination of entitlement or evidenced a 
belief in entitlement to a benefit regarding an Agent Orange 
disorder.  The veteran did not specify the nature of the 
disability.  The Board notes the veteran's assertion that an 
earlier effective date is warranted because he had lung 
cancer prior to March 17, 1992.  However, The record does not 
reflect that there was another claim, formal or informal, 
submitted prior to July 21, 1992.  While the veteran was 
treated by VA prior to March 17, 1992, for a disorder 
eventually diagnosed as lung cancer, VA medical records 
cannot be accepted as informal claims for disabilities where 
service connection has not been established.  Sears, 16 Vet. 
App. at 249.  

38 C.F.R. § 3.816 is applicable to this case because even if 
the July 21, 1992, statement is not a claim specifically for 
lung cancer, the veteran testified at the June 1993 Board 
hearing that he thought his lung cancer could related to 
exposure to dioxin and because he specifically requested 
service connection for lung cancer in the January 28, 1994, 
statement.  VA did not recognize lung cancer as a covered 
herbicide disease until June 9, 1994, and the veteran's claim 
was received by VA between May 3, 1989, and June 6, 1994.  
Because the claim was received more than a year after 
separation from active service, 38 C.F.R. § 3.816(c)(3) is 
not applicable.  In any event, as 38 C.F.R. § 3.816(c)(2) is 
controlling, an effective date prior to March 17, 1992, for 
the grant of service connection for lung cancer is not 
warranted.  

With regard to the representative's argument that there was a 
failure to inform the veteran of available benefits, even if 
there had been a failure to inform under 38 U.S.C.A. § 7722, 
such failure does not create a basis to award an earlier 
effective date.  See Andrews v. Principi, 351 F.3d 1134 (Fed. 
Cir. 2003); Rodriguez v. West, 189 F.3d 1351 (1999).  
Although the representative cites separate views in Andrews 
v. Principi, 16 Vet. App. 309 (2002), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
specifically held in their later opinion that VA's failure to 
notify a veteran pursuant to 38 U.S.C.A. § 7722(b) and (c)(1) 
may not serve as a basis for awarding an effective date in 
contravention of the statute governing effective dates 
(38 U.S.C.A. § 5110).  Andrews, 351 F.3d at 1134.  The Board 
is bound by this precedent opinion of the Federal Circuit.  
Thus, there is no basis in the law for an effective date 
prior to March 17, 1992, for the assignment of 100 percent 
evaluation for lung cancer.

There is an element that should not be lost in this case and 
such was addressed during the hearing.  The veteran may be 
seeking an effective date back to the 1980s.  What is 
critical in any case for benefits and an assigned effective 
date is the concept of facts found.  There is absolutely no 
evidence that the veteran had lung cancer in the 1980s.  His 
assertion that an effective date should be granted (in the 
1980s) prior to the existence of the disability, prior to the 
diagnosis of the disability and prior to the claim for the 
disability lacks any foundation.  

3.157 prior to Sears

Prior to the decision in Sears, there were at least four 
decisions of the General Counsel addressing 38 C.F.R. 
§ 3.157.  In a Federal Register, relating to an amendment to 
section 3.157, the VA referenced the opinions of the General 
Counsel as a reason for the amended regulation.

The language of 38 C.F.R. § 3.157 provides that if 
compensation has been allowed (acne vulgaris had been awarded 
a 10 percent evaluation) then the date of examination or 
hospitalization by VA would be accepted as the date of 
receipt of a claim ... when a claim specifying the benefit 
sought is received within one year of such examination, 
treatment or hospital admission.

At the time of the award of the 1992 effective date, the AOJ 
was justified in recognizing that: 1. Compensation had been 
awarded for a disability; 2. There was a report of VA 
hospitalization resulting in a diagnosis of cancer; 3. A 
claim specifying the benefit was received within one year of 
the hospitalization.  However, an effective date prior to 
March 17, 1992 would not have been warranted as there were no 
specific findings of cancer prior to that date.  See Williams 
v Gober, 10 Vet. App. 447 (1997).


B.  Special Monthly Compensation

Prior to March 17, 1992, the veteran had only one disability, 
PTSD, rated as 100 percent disabling.  Each of his other 
service-connected disabilities was rated as no more than 10 
percent disabling.  Also, there is no evidence that prior to 
March 17, 1992, he was permanently housebound by reason of 
his then-service-connected disabilities.  At the September 
1991 VA psychiatric examination, it was determined that the 
veteran was competent.  The Board notes that the veteran was 
later able to travel to Las Vegas, Nevada, and Washington, 
DC, for Board hearings.  While the veteran testified that he 
currently has difficulty functioning at home, there is no 
evidence that such difficulty is due to his PTSD as opposed 
to currently non-service-connected orthopedic disorders, much 
less that PTSD caused such difficulty prior to March 17, 
1992.  Thus, there is no evidence showing a date of 
entitlement prior to March 17, 1992.  In short, there is no 
basis in the law for an effective date prior to March 17, 
1992, for the grant of special monthly compensation based on 
the criteria of 38 C.F.R. § 3.350(i) being met.





ORDER

An effective date prior to March 17, 1992, for the assignment 
of a 100 percent evaluation for lung cancer is denied.

An effective date prior to March 17, 1992, for the grant of 
special monthly compensation based on the criteria of 
38 C.F.R. § 3.350(i) being met is denied.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


